DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Response to Amendment
The following addresses applicant’s remarks/amendments dated 06 July, 2022.
 Claims 1, 2, 9, 11, 12, 19, and 20 have been amended; no claims were cancelled; no new claims were added; therefore, claims 1-20 are pending in the current application and will be addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon US 20160323812 A1 in view of Agardh US 20160302060 A1 and Peng US 20190097737 A1.

Regarding Claim 1, Moon teaches a method comprising: determining a plurality of beacon identifiers (“individual information may include one or more of first identification information, second identification information”;[0014, 15]), respective beacon identifiers of the plurality of beacon identifiers corresponding to an ultrasonic service of a plurality of ultrasonic services available to a client device located within an environment (beacon signal matched with first beacon service information and user terminal may receive the nth beacon signal, [0124-127]; beacon device 100 and user terminal 400 may cooperate through short-range communication including ultrasonic waves, [0058]);
broadcasting an audio transmission into the environment, the audio transmission containing the first identifier (beacon device may broadcast the plurality of beacon signals, beacon signal matched with first beacon service is transmitted, [0124-127]; beacon device may use ultrasonic waves which are audio transmissions, [0058]).
Moon does not teach but Agardh teaches based on the plurality of beacon identifiers, generating a first identifier that identifies all of the ultrasonic services corresponding to the respective beacon identifiers (beacon uses a data structure to indicate plurality of supported services, [0037, 38]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moon to use Agardh’s data structure. This would allow simultaneous advertisement of multiple services using a single identifier (Agardh [0037]).
Moon does not teach Peng teaches an acoustic transmission including a payload containing the identifier (Fig. 6, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moon’s audio transmission to include a payload containing the identifier similar to Peng. This helps structure the audio transmission.

Regarding Claim 11, Moon teaches a system comprising: a processor ([0176]); and a memory storing instructions which, when executed by the processor ([0174]), cause the processor to:
determine a plurality of beacon identifiers (“individual information may include one or more of first identification information, second identification information”;[0014, 15]), respective beacon identifiers of the plurality of beacon identifiers corresponding to an ultrasonic service of a plurality of ultrasonic services available to a client device located within an environment (beacon signal matched with first beacon service information and user terminal may receive the nth beacon signal, [0124-127]; beacon device 100 and user terminal 400 may cooperate through short-range communication including ultrasonic waves, [0058]);
broadcast an audio transmission into the environment, the audio transmission containing the first identifier (beacon device may broadcast the plurality of beacon signals, beacon signal matched with first beacon service is transmitted, [0124-127]; beacon device may use ultrasonic waves, [0058]).
Moon does not teach but Agardh teaches based on the plurality of beacon identifiers, generate a first identifier that identifies all of the ultrasonic services corresponding to the respective beacon identifiers (beacon uses a data structure to indicate plurality of supported services, [0037, 38]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moon to use Agardh’s data structure. This would allow simultaneous advertisement of multiple services using a single identifier (Agardh [0037]).
Moon does not teach Peng teaches an acoustic transmission including a payload containing the identifier (Fig. 6, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moon’s audio transmission to include a payload containing the identifier similar to Peng. This helps structure the audio transmission.

Regarding Claim 20, Moon teaches a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor ([0174]) to:
determine a plurality of beacon identifiers (“individual information may include one or more of first identification information, second identification information”;[0014, 15]), respective beacon identifiers of the plurality of beacon identifiers corresponding to an ultrasonic service of a plurality of ultrasonic services available to a client device located within an environment (beacon signal matched with first beacon service information and user terminal may receive the nth beacon signal, [0124-127]; beacon device 100 and user terminal 400 may cooperate through short-range communication including ultrasonic waves, [0058]);
broadcast an audio transmission into the environment, the audio containing the first identifier (beacon device may broadcast the plurality of beacon signals, beacon signal matched with first beacon service is transmitted, [0124-127]; beacon device may use ultrasonic waves, [0058]).
Moon does not teach but Agardh teaches based on the plurality of beacon identifiers, generate a first identifier that identifies all of the ultrasonic services corresponding to the respective beacon identifiers (beacon uses a data structure to indicate plurality of supported services, [0037, 38]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moon to use Agardh’s data structure. This would allow simultaneous advertisement of multiple services using a single identifier (Agardh [0037]).
Moon does not teach Peng teaches an acoustic transmission including a payload containing the identifier (Fig. 6, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moon’s audio transmission to include a payload containing the identifier similar to Peng. This helps structure the audio transmission.

Regarding Claims 2 and 12, Moon as modified above teaches the method of claim 1 and system of claim 11, further comprising: appending a second identifier to the first identifier within the audio transmission (beacon may include one or more of first identification information and second identification information; [0099]), wherein the second identifier is unique within the environment and wherein the second identifier associates the first identifier with a merchant associated with at least one ultrasonic service of the ultrasonic services (second identification information are Major ID and Minor ID which may be used as information for distinguishing service information to be provided; [0148, 149]).

Regarding Claims 3 and 13, Moon as modified above teaches the method of claim 2 and system of claim 12, further comprising:
associating metadata with the second identifier, thereby associating the metadata with the merchant (Major and Minor IDs are second identification information and include metadata to distinguish between branches and servicers of a company, [0148, 149]; and
storing the second identifier with the metadata in a storage (identification information stored in storage module 130, [0102, 103]).

Regarding Claims 6 and 16, Moon as modified above teaches the method of claim 1 and system of claim 11, wherein the ultrasonic service is at least one of a payment service, a check-in service, a proximity marketing service, and a navigation service (location-based service refers to a service provided based on location information and may include mobile payment, shop information, coupon providing, and geo-fence, [0046]).

Regarding Claims 7 and 17, Moon as modified above teaches the method of claim 1 and system of claim 11, further comprising: based on the broadcast of the first identifier, obtaining, from a first client device, a request for access to a first ultrasonic service of the plurality of ultrasonic services (user terminal that has received first beacon signal from beacon device may request a beacon service, [0124, 125]); and 
providing access to the first ultrasonic service at the first client device (beacon service server may provide a first service to the user terminal, [0126]).

Regarding Claims 8 and 18, Moon as modified above teaches the method of claim 7, wherein the first client device communicates using ultrasonic audio transmissions (beacon device and user terminal may cooperate through short-range communication technologies including ultrasonic waves, [0058]).

Regarding Claims 9 and 19, Moon as modified above teaches the method of claim 1 and system of claim 11, wherein the audio transmission is broadcast by a beacon device associated with the environment (beacon device may communicate using ultrasonic waves, [0058]; beacon device is a reference node for a location-based service and is installed at a certain location, [0046, 47]).

Regarding Claim 10, Moon as modified above teaches the method of claim 9, wherein the beacon device is associated with a merchant offering at least a subset of the plurality of ultrasonic services (beacon device is a reference node for location-based service and is stalled at a certain location or shop, [0011, 46, 47]; user terminal that approaches beacon device may receive a plurality of beacon services, [0051]; and communication between user terminal and beacon device may occur through ultrasonic waves [0058]).

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon US 20160323812 A1 in view of Agardh US 20160302060 A1 and Peng US 20190097737 A1, and further in view of Niewczas US 20190363802 A1.

Regarding Claims 4 and 14, Moon as modified above teaches the method of claim 3 and system of claim 13, 
Moon does not teach but Niewczas teaches identifying, based on the metadata, unexpected behaviors of at least one ultrasonic service of the ultrasonic services (unexpected location behavior caused by differences in elevation, [0075]); and 
storing an indication of the unexpected behavior in a storage ([0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moon to use Niewczas’s method of determining unexpected locations. This would help identify user devices presenting measurements substantially affected by elevation (Niewczas [0075]).

Regarding Claims 5 and 15, Moon as modified above teaches the method of claim 4 and system of claim 14, further comprising dynamically generating a graphical user- interface comprising a plurality of data entry fields based on the metadata and the indication ([0178]).

 Response to Arguments
 Applicant's arguments filed 06 July, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection. 
In response to applicant’s argument that references fail to show certain features of applicant’s invention, it is noted that features upon which applicant relies (i.e., “audio transmission including a payload that contains the first identifier” and more generally the “specific techniques or architectures for how such data could be exchanged using ultrasonic waves”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant argues that the audio transmission includes a payload that contains the first identifier. However, these claim limitations were not present in the original independent claims and were presented by amendment on 06 July, 2022. Additionally, the specific techniques and architectures for how identifier data could be exchanged using ultrasonic waves is not claimed in the original claims. Therefore, the issue of whether Moon or Agardh addresses these limitations is not relevant. These amended claims containing new limitations have been addressed by Moon, Agardh, and Peng in the present Office Action.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645